DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 3 and 18 are objected to because of the following informalities:
In claim 3, term of “The pipette as claimed in claim” in line 1 of claim 3 should be “The pipette as claimed in claim 2” because claim 3 previously depends on claim 2.
In claim 18, term of “volume to be pipetted” in line 3 of claim 18 should be “volume to be pipetted.” due to lacking of period.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ejection mechanism in claims 1 and 12. The “ejection mechanism…for ejecting a pipette tip” of claims 1 and 12 is seen to invoke 112(f) since it recites the nonce word “mechanism”, is modified by functional language “ejecting a pipette tip”, and is not modified by sufficient structure to perform the entirety of the function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/025399 A2 (of record via PTO-1449 and cited on the form PCT 237) to SARNA (hereinafter “Sar”).
As to claim 1, Sar teaches a pipette having a pipetting button 7, a pipette shaft 3, a pipette tip 8 being capable of being plug-fitted or being plug-fitted to the a free shaft end of said pipette shaft 3, and an ejection mechanism (including elements 2, 4, 37 and 38), the ejection mechanism including an activation element (push button 4) for ejecting a pipette tip that is plug-fitted to the free shaft end (the tip ejection function is described throughout the document, including in claim 1), wherein the activation element forms a conduit for the pipetting button (as best seen in figs. 1 and 5, push button 4 includes a channel or passageway which accommodates the pipette button 7) such that an activation face (the upper surface of 4) of the activation element at least partially encloses a longitudinal axis of the pipetting button (the upper surface of 4 surrounds and thus at least partially encloses the longitudinal/central axis of 7 as seen in the figures).

As to claim 4, Sar teaches all limitations of claim 1, Sar further teaches wherein the activation face (upper surface of 4) is aligned so as to be transverse to the longitudinal axis (L) of the pipetting button 7 (fig.5).

As to claim 5, Sar teaches all limitations of claim 1, Sar further teaches wherein the activation element (push button 4), counter to a restoring force of a restoring element (page 28: spring of the ejection mechanism corresponds to “a restoring element”), is movable from an initial position axially in the direction of the free shaft end to an activation position (see page 28 and figs.2,4: angle movement of push button 4 of ejector 2 causes longitudinal movement of frame 37 of ejector 2; lower end of the ejector 2 during its downward movement pushes the tip 8 with its ejection edge away from the nozzle/pipette shaft 3; the ejector 2 return to the initial position from activation position (or ejection position) is assured due to the return spring of the ejection mechanism, which acts onto the sleeve 38 of the ejector 2 in the direction opposite to the direction of the force exerted by the user onto the push button 4 of the ejector 2; thus “wherein the activation element, counter to a restoring force of a restoring element, is movable from an initial position axially in the direction of the free shaft end to an activation position”).

As to claim 6, Sar teaches all limitations of claim 1, Sar further teaches wherein the ejection mechanism (including elements 2, 4, 37 and 38) comprises an ejection element (i.e. sleeve 38 of ejector 2) which, by activating the activation element 4 for ejecting a pipette tip 8 that is plug-fitted to the free shaft end, is movable relative to the pipette shaft 3 in the direction of the free end of the pipette shaft 3, to the ejection position of said ejection element (see page 28 and figs.2,4: angle movement of push button 4 of ejector 2 causes longitudinal movement of frame 37 of ejector 2, which then is transferred onto the abutting surface 38a of the sleeve 38 of the ejector 2. The sleeve 38 is screwed in via a screwed connection with the ejector 2, as shown in fig. 2. Further, lower end of the ejector 2 (i.e. sleeve 38) during its downward movement pushes the tip 8 with its ejection edge away from the nozzle/pipette shaft 3).

As to claim 7, Sar teaches all limitations of claim 1, Sar further teaches wherein the pipette has a force-transmission element (frame 37) which connects the activation element (push button) to the ejection element (sleeve 38) such that an actuation force that is generated by activating the activation element (push button 4) is transmitted from the activation element (push button 4) to the ejection element (sleeve 38) by way of said force- transmission element (frame 37) (see page 28 and figs.2,4).

As to claim 9, Sar teaches all limitations of claim 1, Sar further teaches wherein the pipetting button (7) is disposed so as to be centric on an upper side of a housing (35) of the pipette (figs.1,5) such that a longitudinal axis of the pipette is congruent with the longitudinal axis (L) of the pipetting button (7) (fig.5).

As to claim 10, Sar teaches all limitations of claim 1, Sar further teaches wherein the activation element (push button 4) in an initial position is axially displaceable and rotationally fixed relative to a housing (35) of the pipette (page 28: the principle of functioning of the applied ejection mechanism is as following: when the pipette user wants to eject the tip 8 from the pipette nozzle 3 presses the ejector push button 4 in the place where the plug 6 is pushed into the opening 4b of the push button 4. In consequence, the angle movement of the push button 4 around the rotation axis of the push button 4 of the ejector 2 is caused; initial position is the position in which the push button 4 is not pressed; when the push button 4 is not pressed, the activation element (push button 4) in an initial position is axially displaceable and rotationally fixed relative to a housing (35) of the pipette; in other words, the activation element (push button 4) is fixed relative to a housing (35) of the pipette in an initial position and not axially displaceable and rotationally relative to a housing (35) of the pipette; thus “wherein the activation element in an initial position is axially displaceable and rotationally fixed relative to a housing of the pipette”).


As to claim 15, Sar teaches all limitations of claim 1, Sar further teaches wherein the activation face (the upper surface of 4) encloses in an annular manner the longitudinal axis (L) of the pipetting button (7) (fig.5).

As to claim 16, Sar teaches all limitations of claim 1, Sar further teaches wherein the pipetting button (7) axially protrudes from the activation face (the upper surface of 4) (fig.5).

As to claim 17, Sar teaches all limitations of claims 1 and 7, Sar further teaches wherein the force-transmission element (frame 37) is at least one force- transmission arm (37a) extending from a force-transmission ring (semi-circular ring as described in fig.6 below).


    PNG
    media_image1.png
    978
    494
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/025399 A2 (of record via PTO-1449 and cited on the form PCT 237) to SARNA (hereinafter “Sar”).
As to claim 8, Sar teaches all limitations of claim 1, Sar does not explicitly teach wherein a diameter of the activation element (push button 4) is smaller than or equal to a diameter of a housing of the pipette.
However, Sar clearly discloses via the Figures, that activation element (4), in cross-section, has dimensional aspects (i.e. “diameter” distances) that are smaller and/or equal to the dimensional aspects of the housing (35) (see Fig. 1).  While the limitation “diameter” potentially refers to a circular shape, a “circular shape” is not recited in the claim.  As such, the activation element disclosed by Sar essentially discloses the broad dimensional requirements of instant dependent claim 8. Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ any size/shape of the activation element, thus inherently having a dimensional distance/diameter associated with the size/shape, that is smaller than or equal to a dimensional distance/diameter of the housing. Furthermore, it would have been obvious to modify the activation element disclosed by Sar, with any shape/size being less than or equal to the size/shape of the housing, including a circular shape, since such a modification would have involved a mere change in the size of a component; a change in size (i.e. a diameter of the activation element) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image2.png
    990
    495
    media_image2.png
    Greyscale

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/025399 A2 (of record via PTO-1449 and cited on the form PCT 237) to SARNA (hereinafter “Sar”) and further in view of Franke – US 4084730, and further in further view of Nova – US 6329139.
As to claim 11, Sar teaches all limitations of claim 1, Sar does not explicitly teach wherein a radial face of the activation element has one or more of an anti-slip structure and an anti-slip coating.
	Franke teaches knurled knob (col.5, line 42).
Since Sar teaches a radial face (the upper surface of 4) of the activation element (push button 4), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial face (the upper surface of 4) of the activation element (push button 4) of Sar with teachings of Franke to include wherein a radial face of the activation element has one or more of an anti-slip structure (as recited in claim 11); wherein the anti-slip structure includes knurled surface (as recited in claim 20), to provide easy gripping, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide easy gripping) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Sar does not explicitly teach anti-slip coating.
Nova teaches a concept of: coating pieces of hand tool with slip-resistant material (col.137, lines 10-20).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial face (the upper surface of 4) of the activation element (push button 4) of modified Sar with teachings of Nova to include wherein a radial face of the activation element has one or more of an anti-slip structure and an anti-slip coating, to aid in secure gripping aspect (col.137, line 10), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to aid in secure gripping aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 20, claim 20 is rejected as reasons stated in the rejection of claim 11.



Allowable Subject Matter
Claims 2-3, 12-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, claim 2 includes wherein the activation element is specified for actuating the volume adjustment mechanism and thus for adjusting the volume to be pipetted, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 3 is also objected based on their dependency on claim 2. 

As to claim 12, claim 12 includes wherein the volume to be pipetted is set by meansApplicant(s): Philip Ddbele Application No.: 16/349,825 Filing Date: May 14, 2019 Docket No.: 1917-55 PCT/US Page 4 of 9of the activation element of the ejection mechanism of the pipette, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 13-14 are also objected based on their dependency on claim 12.

As to claim 18, claim 2 includes wherein the activation element is axially displaceable from the initial position to a volume adjustment position for adjusting a volume to be pipetted, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 19 is also objected based on their dependency on claim 18. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2855  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855